As filed with the Securities and Exchange Commission on December 10, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: March 31, 2008 Date of reporting period: September 30, 2007 Item 1. Report to Stockholders. Dear fellow shareholder: Investors who enjoy the excitement of watching the market go up and down like a roller coaster got their money’s worth during the six-month period this report covers.On April 2, 2007 (the first trading day of the period), the Dow closed at a relatively modest 12,382.By June 1 it had soared to 13,668.On August 16 it dropped back to 12,845 and ended the last trading day on September 28 at 13,895. The net result was a positive gain for the Dow as well as the S&P 500 and the NASDAQ indexes, but not without considerable volatility. A relatively boring ride… In contrast, The Teberg Fund’s shareholders missed most of this excitement because our portfolio was positioned largely in cash for nearly half the period. Following the movement of our share price during these six months was about as exciting as the proverbial pastime of watching paint dry. We closed on April 2 at 11.08 per share, reached 11.49 on June 1 and had only dropped to 11.22 on August 16.These movements seem more like curves in the road than the big swings that the general markets experienced.When the ride was over on September 28, we closed at 11.55 per share. Events that shaped market performance… There were many factors that drove the market during this period such as rising oil prices and continued global unrest, but much of the movement can be linked to the following two events: · On the downside, there was increased concern about the sub-prime mortgage market starting in late July and August that caused a credit crisis well beyond the housing industry.Increasing foreclosures exposed weakness in a wide range of mortgage-backed securities and shook confidence in the overall economy.This credit “house of cards” may just be starting to come down and could cause even more instability in upcoming quarters. 2 · On the upside, a rally came directly on the heels of the Federal Reserve’s half point cut in interest rates to 4.75% on September 18 and is credited for the period’s strong finish.The change in the rate was big news because the Fed held it steady at 5.25% the previous nine times it had met.Whether or not this move will signal sustained good times is still in question, but in the short term it made a big impact. Staying true to our strategy… By design, The Teberg Fund gave up some return during this period by sitting on the sidelines in cash for awhile to avoid volatility.While our return lagged those of the indexes, we were satisfied with the steady growth achieved during the period, especially as it related to risk. This conservative approach has been the backbone of our investment strategy from the beginning and hopefully served you well during this period. Still seeing stars… We’re pleased to report that we retained our four-star Overall Morningstar Rating™ through 9/30/07. This puts The Teberg Fund in the second highest Morningstar category, with five stars being the top and one star being the bottom.The Fund was rated among 394 funds in Morningstar’s Conservative Allocation category (derived from a weighted average of the Fund’s three, five and ten year risk-adjusted return measures.) Value your trust… We clearly understand that when we make investment decisions, we are doing so with dollars you have entrusted to us, and we take this very seriously. Whether we’ve been making investments on your behalf for a short time or for many years, we appreciate your confidence and trust. Sincerely, Portfolio Manager Past performance does not guarantee future results. 3 The above discussion is based on the opinions of Curtis A. Teberg, given the current economic environment and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Because the Fund is a “fund of funds,” your cost of investing in the Fund may be higher than your cost of investing directly in the shares of the mutual funds in which the Fund invests.By investing in the Fund, you will indirectlybear your share of any fees and expenses charged by the underlying funds, in addition to indirectly bearing the principal risks of those funds.These risks include, but are not limited to, risks involved with non-diversification and investments in smaller capitalization companies and lower rated securities.The Fund may also commit up to 80% of its assets to high yield funds containing lower rated securities that are subject to a higher risk of default. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced and ratings may have been lower. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends.The NASDAQ Composite Index is a market capitalization-weighted index that is designed to represent the performance of the National Market System which includes over 5,000 stocks traded only over-the-counter and not on an exchange.You cannot invest directly in an index. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating™ metric each month by subtracting the return on a 90-day U.S. Treasury Bill from the fund’s load-adjusted return for the same period, and then adjusting this excess return for risk. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star.As of 9/30/07, The Teberg Fund was rated against the following numbers of U.S.-domiciled Conservative Allocation funds over the following time periods:394 in overall period, 394 in the last three years and 228 funds in the last five years. With respect to these Conservative Allocation funds, The Teberg Fund received an overall Morningstar Rating of 4 stars, 4 stars for the three-year period and 4 stars for the five-year period. © Morningstar, Inc. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Past performance is no guarantee of future results. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Must be preceded or accompanied by a prospectus. Distributed by Quasar Distributors, LLC (11/07) 4 The Teberg Fund EXPENSE EXAMPLE at September 30, 2007 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/07
